Lumpkin, J.
After the return of this case to the trial court under a former exemption (130 Ga. 447 (60 S. E. 998)), there was a reference to the auditor, a report, and exceptions of fact hy each party to different findings of fact. The jury to which they were submitted sustained the auditor’s report. The plaintiff moved for a new trial. It was refused, and' he excepted. Held, that, as to the findings of fact to which the plaintiff filed specific exceptions, the evidence warranted the verdict; and that, taking them in connection with the other findings of the auditor to which he filed no exceptions, the verdict of the jury was supported by the evidence, and there was no error in overruling the motion for a new trial, which was based on the grounds that the verdict was contrary to law, the evidence, and certain charges of the court.

Judgment affirmed.


All the Justices concur.